DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/09/2021 has been entered – Claims 1, 3, 5, and 18 are amended and Claim 2 is cancelled. Claims 1 and 3-33 remain pending in the application with Claims 27-33 standing withdrawn as being directed to a non-elected invention.  

The objection to the drawings as previously presented in the Non-Final Office Action mailed 06/09/2021 has been partially overcome by Applicant’s amendment. See the outstanding issues which are detailed below. 

The objection to the abstract of the disclosure as previously presented in the Non-Final Office Action mailed 06/09/2021 has been overcome by Applicant’s amendment. 

The objection to the disclosure as previously presented in the Non-Final Office Action mailed 06/09/2021 is herein maintained.  See the outstanding issues which are detailed below.
 
The rejection of Claim 18 under 35 U.S.C. 112(b) as being indefinite as previously presented in the Non-Final Office Action mailed 06/09/2021 is overcome by Applicant’s amendment.

The rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) as previously presented in the Non-Final Office Action mailed 06/09/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claims 9-10 and 20-21 under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1) as previously presented in the Non-Final Office Action mailed 06/09/2021 is herein maintained.

The rejection of Claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) as previously presented in the Non-Final Office Action mailed 06/09/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claims 2-5 under 35 U.S.C. 103 as being unpatentable over SlipToGrip as applied to Claim 1 and further in view of Johnston (US 2016/0302500 A1) as previously set forth in the Non-Final Office Action mailed 06/09/2021 is herein withdrawn due to reconsideration of the original grounds of rejection. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claims 2-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Marzouk et al. and of SlipToGrip as applied to Claim 1 and further in view of Johnston (US 2016/0302500 A1) as previously set forth in the Non-Final Office Action mailed 06/09/2021 is herein withdrawn due to reconsideration of the original grounds of rejection. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claims 11-12, 15-16, 22-23, and 25-26 under 35 U.S.C. 103 as being unpatentable over Marzouk et al. as applied to Claims 9 and 20 and further in view of Wendling (US 2018/0049574 A1) as previously set forth in the Non-Final Office Action mailed 06/09/2021 is herein maintained.

The rejection of Claims 13-14, 17-19, and 24 under 35 U.S.C. 103 as being unpatentable over Marzouk et al. and Wendling as applied to Claims 12 and 22 and further in view of Johnston (US 2016/0302500 A1) is herein withdrawn due to reconsideration of the original grounds of rejection. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 13-16 of the response dated 12/09/2021 with respect to the rejection of the claims under 35 USC § 102 and 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 13 of the reply that the SlipToGrip reference is not permissible as prior art because “the only dates evident from the reference are August 2021, long after Applicant’s filing date.”
Examiner’s Response – The Examiner respectfully disagrees. As seen on Page 5 of the reference, the date of first availability on Amazon.com is September 17, 2019 (see below) which is prior to Applicant’s filing date. 

    PNG
    media_image1.png
    268
    730
    media_image1.png
    Greyscale

Accordingly, the Examiner maintains that the reference is permissible as prior art under 35 USC § 102(a)(1) provided it was on sale and its description was available to the public before the effective filing date of the claimed invention. See MPEP § 2120.  
Applicant’s Argument – Applicant argues on Pages 13-14 & 15 of the reply that Marzouk could not be considered as disclosing a friction engagement of pad and rug as recited in independent Claims 9 and 20. Applicant states that Marzouk includes hook and loop fasteners across the surface of the pad and rug and asserts that said hook and loop fasteners provide a fastening operation that may be selectively undone by sufficient force. On the other hand, Applicant contends that a friction surface “would allow sliding movement when translational force is applied, although restricted somewhat by friction but not entirely.”
Examiner’s Response – The Examiner respectfully disagrees. Applicant appears to be applying a limiting definition to the phrase “friction engagement” that is not present in the specification. Absent such a definition, the phrase “friction engagement” is provided its broadest reasonable interpretation which implies that two objects are engaged in a manner such that they may exert a frictional force on each other. Provided the fact that frictionless surfaces do not exist, any two items in contact with each other, such as the rug and pad of Marzouk, may be considered to be in “friction engagement” as recited by the claims at issue. Furthermore, the Examiner contends that the rug and pad of Marzouk would meet the definition provided by Applicant. Velcro is a reversible attachment system. As such, translational movement is restricted somewhat but not entirely as there is some arbitrary translational force above which the rug would begin to slide across the pad. 
Applicant’s Argument – Applicant argues on Pages 15-16 of the reply that Wendling merely teaches and suggests an adhesive connected to the rug.
Examiner’s Response – The Examiner respectfully disagrees. Wendling explicitly teaches segments 82 “polyurethane sticky gel” which are applied to the underside of the rug and attach to the ground to prevent the rug from slipping (see [0032] & [0034]). Said polyurethane sticky gel corresponds to the adhesive polyurethane as claimed. 
Applicant’s Argument – Applicant argues on Page 16 of the reply that Wendling fails to teach or suggest an adhesive polyurethane connecting the rug and the pad as claimed but rather Wendling connects the pad/mat to the floor only.
Examiner’s Response – The Examiner respectfully disagrees. It appears Applicant is arguing features which are not claimed. Where in the claims is it expressly required for the sticky gel to connect the pad and rug? 













Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 17 does not include the reference sign 1700 which is mentioned in the description (see at Page 20, line 22). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification recites “a particular system 16” at Pg. 19, line 11. It is the Examiner’s position that it should instead read “a particular system 1600”.
The specification recites “the sticky gel pad 614” at Pg. 20, line 5. It is the Examiner’s position that it should instead read “the sticky gel pad 1614”. 
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification as originally filed does not appear to provide antecedent basis for the limitations of Claims 18 and 19 wherein “the adhesive polyurethane gel gripper shields the hooks” of the hook and loop fastener.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites the limitation “sticky gel embedding the hooks” which renders the claim indefinite because the structure associated with said limitation is unclear. Where is the gel in relation to the hooks? 
Dependent Claims 3-8 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 6, the term “high-friction” is a relative term which renders the claim indefinite. The term “high-friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent Claims 7-8 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 9, the term “high-friction” is a relative term which renders the claim indefinite for the reasons discussed in greater detail above with respect to Claim 6. 
Dependent Claims 10-19 are rejected for failing to overcome the deficiencies of the parent Claim 9. 

Regarding Claim 10, the instant claim recites the limitation “wherein the rug may be desirably separated from friction engagement with the pad” which renders the claim indefinite because the structure implied by the intended use limitation is unclear. Is there additional structure implied? What does it mean to be “desirably separated” and what structure, if any, is associated with such a separation?

Regarding Claim 13, the instant claim recites the limitation “the adhesive polyurethane gel gripper embeds the hooks of the hook segment” which renders the claim indefinite for the reasons discussed above with respect to Claim 1. Where is the gel in relation to the hooks?

Regarding Claims 18-19, the instant claims recite the limitation “the adhesive polyurethane gel gripper shields the hooks of the fastener” which renders the claim indefinite because the structure associated with said limitation is unclear. Where is the gel in relation to the hooks? What does it mean to “shield” the hooks – is there additional structure (i.e. physical properties, amount, etc) required of the gel in order to “shield” the hooks? 

Regarding Claim 20, the term “high-friction” is a relative term which renders the claim indefinite for the reasons discussed in greater detail above with respect to Claim 6. 
Dependent Claims 21-26 are rejected for failing to overcome the deficiencies of the parent Claim 20. 

Regarding Claim 21, the instant claim recites the limitation “wherein the rug is retained to the pad until removal is desired” which renders the claim indefinite because the structure implied by the intended use limitation is unclear. Is there additional structure implied? Does the element of time (i.e. “until removal is desired”) have an impact on the additional structure (or lack thereof)? 

Regarding Claim 24, the instant claim recites the limitation “the adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener” which renders the claim indefinite for the reasons discussed above with respect to Claim 1. Where is the gel in relation to the hooks?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 7, the instant claim recites “the system of Claim 6, further comprising a sticky gel embedding the hooks.” It is noted that the independent parent Claim 1 recites a system wherein a sticky gel embeds the hooks. Accordingly, the instant Claim 7 is deemed to be of improper dependent form as it fails to further limit the subject matter of the claim(s) upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1).
Regarding Claim 9, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant surface and the cover of Marzouk is regarded by the Examiner to correspond to the rug for friction engagement with the top of the pad wherein the pad is restricted from shifting by the slip-resistant surface and the rug is restricted from shifting on the pad when frictionally engaged as required by the instant claim. 

Regarding Claim 10, Marzouk teaches the system according to Claim 9 above wherein the rug may be desirably separated from friction engagement with the pad (see [0010]). 

Regarding Claim 20, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a high-friction surface connected to the pad and a slip-resistant surface connected to the pad and the cover of Marzouk is regarded by the Examiner to correspond to the rug engageable with the high-friction surface as required by the instant claim. 

Regarding Claim 21, Marzouk teaches the system according to Claim 20 above wherein the rug is retained to the pad until removal is desired (see [0010]). 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) in view of Liu et al. (US 2015/0182391 A1).
Regarding Claim 1, SlipToGrip teaches a system for a floor comprising a rug, loops connected to the rug, and hooks connected to the floor (see Product Image and “How to Install” under product details on Page 1). SlipToGrip does not teach a system wherein a sticky gel embeds the hooks. 
However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of SlipToGrip by adding a working adhesive (i.e. a sticky gel) which embeds the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 

Regarding Claims 3-4, SlipToGrip in view of Liu teaches the system according to Claim 1 above. SlipToGrip also teaches that the loops are connected to an underside of the rug at the corners and the hooks are connected to the floor in correspondence with the loops on the underside of the rug at the corners (see Product Image and “How to Install” under product details on Page 1).

Regarding Claim 5, SlipToGrip in view of Liu teaches the system according to Claim 1 above. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.

Claims 1 and 3-8 rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) and Liu et al. (US 2015/0182391 A1).
Regarding Claim 1, Marzouk teaches a system for a floor comprising a cover 100 (corresponding to the rug of the instant claim) and a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk also teaches that the cover includes a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). However, this fastener is designed to attach to a counterpart on a mat underneath the cover rather than the floor. Accordingly, Marzouk does not teach a system for a floor comprising hooks connected to the floor. 
In the analogous art of apparatus to prevent curling of rug corners, SlipToGrip teaches an apparatus containing hooks and loops wherein a loop portion is attached to the back of the rug and a hook portion is attached to the floor (see Product Image and “How to Install” under product details on Page 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the periphery, such as at the corners, on the underside of the cover for the apparatus taught by SlipToGrip comprising a loop portion of a fastener at the underside of the cover and a corresponding hook portion on the floor. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
Marzouk in view of SlipToGrip does not teach a system wherein a sticky gel embeds the hooks. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of SlipToGrip by adding a working adhesive (i.e. a sticky gel) which embeds the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 

Regarding Claims 3-4, Marzouk in view of SlipToGrip and Liu teaches the system according to Claim 1 above wherein the loops are connected to an underside of the rug at the corners and wherein the hooks are connected to the floor in correspondence with said loops connected to an underside of the rug at the corners.

Regarding Claim 5, SlipToGrip in view of Liu teaches the system according to Claim 1 above. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.

Regarding Claim 6, Marzouk in view of SlipToGrip and Liu teaches the system according to Claim 1 above. Marzouk also teaches a system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant surface wherein the rug (cover) connects to the top and frictionally engages with the high friction surface of the pad as required by the instant claim. 

Regarding Claims 7-8, Marzouk in view of SlipToGrip and Liu teaches the system according to Claim 6 above wherein a sticky gel embeds the hooks. Likewise, as discussed above with respect to Claim 5, although the prior art combination does not explicitly disclose the  property wherein the sticky gel forms a gasket for water barrier, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.

Claims 11-12, 15-16, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) as applied to Claims 9 and 20 above, and further in view of Wendling (US 2018/0049574 A1).
Regarding Claims 11 and 22, Marzouk teaches the systems according to Claim 9 and 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a segment of an adhesive polyurethane gel gripper connected to an underlying surface on which the rug sits when the rug is engaged atop the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk (according to Claims 9 and 20) by substituting the weighted material at the corners of the underside of the cover for the gel apparatus taught by Wendling. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
The above modification would yield a system wherein a segment of polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) is connected to the floor (i.e. an underlying surface on which the rug sits) when the rug is engaged atop the pad as required by Claim 11. Likewise, the above modification would yield a system in which polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) connects the rug to the floor (i.e. a surface underlying the pad) as required by Claim 22 

Regarding Claim 12, Marzouk in view of Wendling teaches the system according to Claim 11 above but said system does not include loop segments of a hook and loop type fastener connected to the rug and a hook segment of a hook and loop type fastener connected to the underlying surface on which the pad sits. However, in an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of Marzouk in view of Wendling according to Claim 11 above such that the corner curling prevention apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half. That is to say, the foam corner 62 in the Fig. 6 embodiment Wendling’s apparatus is substituted for the loop and pile corners as taught in the Fig. 4 embodiment Wendling’s apparatus. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 15, Marzouk teaches the system according to Claim 9 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a hook and loop type fastener to engage the rug with an underlying surface on which the pad sits.
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling such that the underside of the rug includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half.  Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 16, Marzouk teaches the systems according to Claim 9 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a segment of an adhesive polyurethane gel gripper connected to an underlying surface on which the rug sits when the rug is engaged atop the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk (according to Claims 9 and 20) by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). The above modification would yield a system wherein a segment of an adhesive polyurethane gel gripper is connected to the rug wen the rug is engaged atop the pad as required by the instant claim. 
In an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of above such that the corner curling apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half. That is to say, the foam corner 62 in the Fig. 6 embodiment Wendling’s apparatus is substituted for the loop and pile corners as taught in the Fig. 4 embodiment Wendling’s apparatus. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 23, Marzouk teaches the system according to Claim 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a hook and loop fastener connected the rug to a surface underlying the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the periphery of the underside of the cover for the apparatus taught by Wendling comprising loop and pile fastener (aka a hook and loop type fastener). Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 

Regarding Claim 25, Marzouk in view of Wendling teaches the system according to Claim 22 above. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Regarding Claim 26, Marzouk in view of Wendling teaches the system according to Claim 22 above wherein the rug is launderable (see Marzouk [0003]-[0005] & [0017]). The prior art combination appears silent with respect to the property wherein cleaning revives the adhesiveness of the polyurethane gel gripper. However, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on Applicant to prove otherwise. 




Claims 13-14, 17-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of Wendling (US 2018/0049574 A1) as applied to Claims 12, 15-16, and 22 above, and further in view of  Liu et al. (US 2015/0182391 A1).
Regarding Claim 13, Marzouk in view of Wendling teaches the system according to Claim 12 above but the combination does not teach a system wherein adhesive polyurethane gel gripper embeds the hooks. 
However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of Wendling by adding a working adhesive (i.e. a sticky gel) which embeds the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the specific chemical composition of the working adhesive, Liu appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such a selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener (and is therefore connected to an underlying surface on which the rug sits) as required by the instant claim. 

Regarding Claims 14, Marzouk in view of Wendling and Liu teaches the system according to Claim 13 above (which is a system according to Claim 9) comprising a plurality of polyurethane gel grippers connected to an underlying surface (those embedded in the hooks attached to the floor) which necessarily contact the underside of the rug (via the loops of the fasteners) when the rug is engaged atop the pad. 

Regarding Claim 17, Marzouk in view of Wendling and Liu teaches the system according to Claim 14 above wherein the hooks of the fastener are embedded in the adhesive polyurethane gel gripper. 

Regarding Claim 18, Marzouk in view of Wendling teaches the system according to Claim 15 above but the combination does not teach a system including segments of adhesive polyurethane gel gripper wherein said gel shields the hooks of the fastener. 
However, in an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of Marzouk in view of Wendling above such that the corner curling apparatus includes a polyurethane sticky gel. That is to say, the foam legs 62 in the Fig. 4 embodiment Wendling’s apparatus are substituted for gel legs as taught in the Fig. 6 embodiment Wendling’s apparatus. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
The combination above does not teach a system wherein adhesive polyurethane gel gripper shields the hooks. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of Wendling above by adding a working adhesive (i.e. a sticky gel) which shields the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the specific chemical composition of the working adhesive, Liu appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such a selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) shields the hooks of the hook and loop fastener and necessarily connects to the rug (via the loops of the fasteners) when the rug is engaged atop the pad. 

Regarding Claim 19, Marzouk in view of Wendling teaches the system according to Claim 16 above but the combination does not teach a system wherein adhesive polyurethane gel gripper shields the hooks. 
However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of Wendling by adding a working adhesive (i.e. a sticky gel) which shields the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the specific chemical composition of the working adhesive, Liu appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such a selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) shields the hooks of the hook and loop fastener and necessarily connects to the rug (via the loops of the fasteners) when the rug is engaged atop the pad. 

Regarding Claim 24, Marzouk in view of Wendling teaches the system according to Claim 22 above but the combination does not teach a system comprising a hook and loop fastener connecting the rug to the surface underlying the pad nor does it teach a system wherein adhesive polyurethane gel gripper embeds the hooks. However, in an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of Marzouk in view of Wendling above such that the corner curling apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half. That is to say, the foam corner 62 in the Fig. 6 embodiment Wendling’s apparatus is substituted for the loop and pile corners as taught in the Fig. 4 embodiment Wendling’s apparatus. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
Marzouk in view of Wendling teaches the system above but does not teach a system wherein the adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of Wendling by adding a working adhesive (i.e. a sticky gel) which embeds the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the specific chemical composition of the working adhesive, Liu appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such a selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener (and therefore connects the rug to a surface underlying the pad) as required by the instant claim. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789